
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 50
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2012
			Mr. Hatch (for himself,
			 Mr. McConnell, Mr. Grassley, Mr.
			 Cornyn, Mr. Thune,
			 Mr. Toomey, Mr.
			 Enzi, Mr. Vitter,
			 Mr. Crapo, Mr.
			 Roberts, Mr. Burr,
			 Mr. Coburn, and Mr. Kyl) introduced the following joint resolution;
			 which was read twice and referred to the Committee on Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Office of Family Assistance of the Administration for Children and Families of
		  the Department of Health and Human Services relating to waiver and expenditure
		  authority under section 1115 of the Social Security Act (42 U.S.C. 1315) with
		  respect to the Temporary Assistance for Needy Families
		  program.
	
	
		That Congress disapproves the rule
			 submitted by the Office of Family Assistance of the Administration for Children
			 and Families of the Department of Health and Human Services relating to waiver
			 and expenditure authority under section 1115 of the Social Security Act (42
			 U.S.C. 1315) with respect to the Temporary Assistance for Needy Families
			 program (issued July 12, 2012, as the Temporary Assistance for Needy Families
			 Information Memorandum Transmittal No. TANF–ACF–IM–2012–03, and printed in the
			 Congressional Record on September 10, 2012, on pages S6047–S6050, along with a
			 letter of opinion from the Government Accountability Office dated September 4,
			 2012, that the Information Memorandum is a rule under the Congressional Review
			 Act), and such rule shall have no force or effect.
		
